      3:20-cv-01856-JMC         Date Filed 03/22/21      Entry Number 46        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

                                     )
In Re: Edgar C. Godfrey, III, et al. )               Civil Action No.: 3:20-cv-01856-JMC
                                     )
                                     )
                                     )                       ORDER AND OPINION
                                     )
                                     )
____________________________________)

       The court previously dismissed this matter without prejudice for lack of subject matter

jurisdiction, with leave for the parties to refile in state court. (See ECF No. 43.) By Joint Status

Report, the parties have requested that the interpleader funds currently in the Registry related to

the instant action be transferred to the Clerk of Court’s Office for the Court of Common Pleas,

Clarendon County, South Carolina. (See ECF No. 45.) The court therefore ORDERS that such

funds shall be transferred to and held in the Clerk of Court’s Office for the Court of Common

Pleas, Clarendon County, South Carolina.

IT IS SO ORDERED.




                                                     United States District Judge
March 22, 2021
Columbia, South Carolina




                                                 1
